DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 October 2020 and 9 February 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 3,107,901 to H. M. Zimmerman (“Zimmerman”).
	With regard to Claims 1-3, Zimmerman teaches a system for applying construction material comprising a mobile batching and mixing device configured to receive and combine dry non-Portland cement constituents and aggregate, a conduit for pneumatically transporting the combined material from the batching and mixing device, and a portable spray gun with nozzle attached to said conduit wherein the material is combined with water to form a partially liquefied construction material that is pneumatically applied to a surface (see FIGs. 1-7; Col. 1, Lns. 12-17, Col 2, Lns. 48-50).  Zimmerman discloses a system comprising a batching and mixing device, a conduit, and a nozzle as claimed, the system being capable of mixing non-Portland cement comprising diverse constituents and delivering the mixture via a gun nozzle.  See MPEP 2114.
	 To the extent that the cited art does not expressly teach non-pumice based volcano rock flour, the system disclosed by Zimmerman is deemed capable of batching, mixing, .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of US 2014/0264140 to Gong et al. (“Gong”).
	With regard to the claimed device features, i.e. Claim 1, the previous discussion of Zimmerman is reiterated.  Regarding composition features of Claims 1-3, Zimmerman does not expressly disclose the claimed constituents of the non-Portland cement based material.  Gong teaches inorganic high-strength non-Portland cement based construction materials comprising blast furnace slag material, pumice, clay, zeolite, alkali silicate powder, and sand (see Abstract; ¶¶ [0034]-[0065]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the non-Portland cement material constituents of Gong in the device of Zimmerman as a high-strength construction material.
To the extent that the cited art does not expressly teach non-pumice based volcano rock flour, the system disclosed by Zimmerman is deemed capable of batching, mixing, and delivering a composition featuring such a constituent in view of the art’s disclosure to use various rock flours. The specific constituents recited by Claim 1 amount to functional language re: the configuration of the claimed batching and mixing device element. The art of record teaches systems and devices suitable for use with rock flours (see e.g. Zimmerman FIGs. 4-5, 8-9, and 11), thus the art discloses systems and devices with structures that are inherently capable of batching and mixing the claimed constituents (see MPEP 2114).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
3.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of US 11,008,253 in view of Gong. The ‘253 claims are directed to the same type of system; however they do not expressly recite the composition claimed herein. As discussed, Gong teaches the claimed constituents and is amenable to application via the systems claimed herein and by ‘253.
Response to Arguments
	Applicant’s arguments filed 08 February 2021 have been fully considered but are moot in view of the new grounds of rejection presented herein in response to the claims as amended. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715